Citation Nr: 1610997	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  12-27 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for cysts on the back and neck.


REPRESENTATION

Appellant represented by:	Massachusetts Office of the Commissioner of Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from May 1955 to March 1959.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In May 2015, the Veteran and his wife testified before the undersigned Veterans Law Judge at a hearing at the RO.  A transcript of this proceeding is of record.  In June 2015, the Board granted reopening of the claim for service connection for cysts on the back and neck and remanded the reopened claim for additional development.  The case has now been returned to the Board for further appellate action.

The record before the Board consists of an electronic records within Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  


FINDING OF FACT

The Veteran's cysts on his back and neck originated during his active duty service.


CONCLUSION OF LAW

Cysts on the back and neck were incurred in active service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran contends that he has recurring cysts on his back and neck that were incurred during his active service.  Medical evidence dated during the pendency of the claim shows a current diagnosis of subcutaneous cysts of the neck and back.  Thus, the pertinent question before the Board is whether the Veteran's currently diagnosed cyst disorder is related to his active service.

Service treatment records show the Veteran sought treatment for sebaceous cysts on the posterior neck and right earlobe in July 1958.  His February 1959 separation report of medical examination includes a notation of "cyst in back of neck 1959."

The Veteran underwent a VA examination in September 2015, at which time the examiner diagnosed small subcutaneous cysts on the lower back and right posterior neck.  Following review of the evidence of record, the examiner opined that the diagnosed condition was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted the Veteran's cyst condition of the posterior neck and right earlobe documented during service was consistent with his current recurrent subcutaneous cysts.  Given this, the examiner concluded it was reasonable to associate the Veteran's current cysts with the documented in-service condition.

The Board has found the foregoing opinion to be highly probative because it was rendered following a review of the Veteran's pertinent history and is properly supported.  There is no contrary medical opinion of record.  Accordingly, service connection is warranted for the Veteran's cysts on the back and neck.


ORDER

Service connection for subcutaneous cysts of the back and neck is granted.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


